In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the appeal is from an order of the Supreme Court, Suffolk County (Lama, J.), entered October 19, 1990, which granted the application.
Ordered that the order is affirmed, with costs.
The record at bar establishes that on the day the petitioner was injured on school property, he was observed by a school aide and was tended to by the school nurse. Thereafter, the accident was reported to the school principal, an accident report was filled out, and medical insurance forms were filed, resulting in a partial reimbursement to the petitioner’s family for the medical expenses incurred as a result of the injuries sustained due to the accident. Under these circumstances, we find that the petitioner adequately established that the school district had actual notice of the accident on the day that it occurred (see, Matter of Strevell v South Colonie Cent. School Dist., 144 AD2d 733; Pepe v Somers Cent. School Dist., 108 AD2d 799; Matter of Lockskin v South Colonie Cent. School Dist., 81 AD2d 929), and that the petitioner’s fractured wrist was a serious enough injury to have "alerted respondent to the advisability of undertaking a thorough investigation of the incident” (Matter of DeGroff v Bethlehem Cent. School Dist., 92 AD2d 702). In addition, it is apparent that the petitioner’s 14-month delay in filing a notice of claim was occasioned by his family’s reliance upon the school district’s representation that it would assume responsibility for the petitioner’s medical expenses — at least part of which it paid before declining to cover the balance (see, Matter of Tetro v Plainview-Old Bethpage Cent. School Dist., 99 AD2d 814). Under the circumstances, the application for leave to serve a late notice of claim was properly granted. Thompson, J. P., Harwood, Balletta, Rosenblatt and Fiber, JJ., concur.